Citation Nr: 0107428	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-05 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty in the Navy from June 1942 
to December 1945 and from February 1951 to June 1952.  This 
case comes to the Board of Veterans' Appeals (Board) from a 
May 1999 RO decision which confirmed its previous denial (in 
November 1986) of service connection for hearing loss.  

In its May 1999 decision, the RO discussed the requirements 
of both submitting a well-grounded claim for service 
connection and submitting new and material evidence to reopen 
a claim.  The Board finds, however, that the initial question 
presented in the instant appeal is not whether the claim is 
well grounded -- a requirement, incidentally, which a new law 
(the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000)) has abolished -- but 
whether new and material evidence has been submitted to 
reopen an application for service connection for bilateral 
hearing loss.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (2000); Manio v. Derwinski, 1 
Vet.App. 140 (1991).

The veteran requested a hearing at the RO before a member of 
the Board, but in July 2000 he canceled his request for such 
hearing.  


REMAND

The Board finds that further RO action is required with 
regard to the veteran's application to reopen a previously 
denied claim for service connection for hearing loss. 

In a February 1999 statement, the veteran asserted his ears 
were checked at the VA in 1986.  He stated that "Dr. 
Brysen" at the outpatient clinic in Greenville, South 
Carolina sent him to the VA hospital in Columbia, South 
Carolina, where he was told his ears "were in bad shape."  
The Board notes that in his original claim for service 
connection for hearing loss in August 1986 the veteran 
requested the RO to obtain his treatment records from the 
Greenville Outpatient Clinic and Dorn VA Hospital (in 
Columbia).  However, it appears the RO never obtained these 
VA records for consideration in either the November 1986 
decision or the May 1999 decision.  The VA medical records 
are constructively in possession of VA adjudicators and 
should be obtained as they may be relevant to the claim.  
Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Also in his February 1999 statement, the veteran claimed that 
prior to his second period of active service in the Navy he 
applied for and was rejected for enlistment in the Air Force 
in February 1951 on the basis of his hearing loss.  He stated 
he was accepted back into the Navy because he was then in the 
Naval Reserve (inactive status).  The RO should attempt to 
obtain any records from the Air Force which pertain to the 
veteran's application for enlistment in or about February 
1951.  

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
treated or evaluated him for hearing loss 
since his 1945 release from his first 
period of active service.  The RO should 
obtain the related medical records, 
including all reports dated in 1986 from 
the Greenville, South Carolina Outpatient 
Clinic and Dorn VA Hospital in Columbia, 
South Carolina.

2.  The RO should contact the appropriate 
office of the Air Force and obtain copies 
of all records which pertain to the 
veteran's reported application for 
enlistment in that service branch in or 
about February 1951 and alleged rejection 
for enlistment at that time due to 
hearing loss.  It should be stated if 
such records are unavailable.  

3.  Following completion of the 
foregoing, the RO should determine if new 
and material evidence has been submitted 
to reopen a claim for service connection 
for bilateral hearing loss, and, if the 
claim is reopened, whether service 
connection is warranted.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a supplemental statement of the 
case, and they should be given an 
opportunity to respond before the case is 
returned to the Board.

While the case is in remand status, the veteran may furnish 
additional evidence and argument on the issue which the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



